Citation Nr: 1128211	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  06-18 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2005 rating decision in which the RO, inter alia, denied service connection for PTSD.  Later that month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in May 2006.

The Board notes that, while the Veteran previously was represented by the North Carolina Division of Veterans Affairs (NCDVA), in July 2007, the Veteran granted a power-of-attorney in favor of the American Legion with regard to the claim on appeal.  The Veteran's current representative has submitted written argument on his behalf.  The Board recognizes the change in representation.

In March 2010, the Board denied the claim for service connection for PTSD, and remanded the claim for service connection for a psychiatric disability other than PTSD to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC denied the claim (as reflected in a September 2010 supplemental SOC (SSOC)) and returned the matter remaining on appeal to the Board for appellate consideration.

In June 2011, the undersigned Veterans Law Judge denied the Veteran's motion to advance his appeal on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim remaining on appeal have been accomplished.

2.  No psychiatric disability was shown in service, or for many years thereafter, and there is no competent evidence or opinion that there exists a medical relationship between a currently-diagnosed psychiatric disability other than PTSD and the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability other than PTSD are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  A May 2006 post-rating letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the May 2006 letter, and opportunity for the Veteran to respond, the September 2010 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter remaining on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, his wife, his friends, and his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim for service connection for a psychiatric disability other than PTSD is warranted.

The Board acknowledges that the Veteran has not undergone VA examination to obtain a medical nexus opinion in connection with the remaining claim for service connection.  However, as explained in more detail below, a psychiatric disability was not diagnosed until many years post service, and there is no medical suggestion whatsoever that any current psychiatric disability other than PTSD is related to service, as alleged.  As the current record does not reflect even a prima facie claim for service connection, VA is not required to have the Veteran undergo examination or to obtain a medical opinion in connection with this claim.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003). See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter remaining on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as a psychosis, to include schizoaffective disorder and depressive disorder, which develop to a compensable degree (10 percent for psychoses) within a prescribed period after discharge from service (one year for psychoses), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for a psychiatric disability other than PTSD must be denied.  

First addressing the matter of current disability, the Veteran's representative has argued that the Veteran's diagnosis of PTSD should be considered in deciding the claim remaining on appeal.  However, the Board previously denied the Veteran's petition to reopen the claim for service connection for PTSD in March 2010.  Accordingly, the only psychiatric disabilities under consideration are those other than PTSD.

As for psychiatric diagnoses other than PTSD, the evidence of record clearly establishes that the Veteran has current psychiatric disability other than PTSD, as reflected, for example, in the VA outpatient treatment records.  Historically, VA outpatient treatment records have shown diagnoses of various depressive disorders (major depressive disorder, atypical depression, dysthymia), anxiety, schizoaffective disorder, adjustment disorder, and psychotic disorder, not otherwise specified (NOS).  

Recent VA outpatient treatment records reflect ongoing diagnoses of and treatment for schizoaffective disorder and depressive disorder.  However, there is no medical evidence that even suggests that there exists a medical nexus between any currently-diagnosed psychiatric disability and the Veteran's military service.

Pre-induction, on an August 1966 report of medical history, the Veteran indicated that he had depression/excessive worry.  Psychiatric examination on entrance into service was normal.  The examiner noted that the Veteran had occasional mild anxiety that was not considered disabling.  

The Veteran's service treatment records reflect no psychiatric complaint, finding, or diagnosis during service.  On an August 1968 report of medical history, the Veteran denied depression, excessive worry, and nervous trouble.  The report of the Veteran's August 1968 separation examination reflects a normal psychiatric evaluation.  

Post-service, VA outpatient and inpatient treatment records reflect that the Veteran had a long history of polysubstance dependence and was treated for this at various VA facilities in the late 1970s and 1980s.

The first medical evidence of a psychiatric disability is a June 1986 VA treatment record.  On June 14, 1986, the Veteran arrived by ambulance, complaining of shortness of breath and chest pain.  The examiner noted his history of alcohol abuse.  The impression was anxiety, inadequate personality.  In a June 18, 1986 treatment note, the Veteran reported that he had difficulty sleeping and breathing.  He stated that he was nervous and depressed.  On examination, the Veteran appeared anxious, however, he was in no apparent distress.  Examination of the Veteran revealed normal heart, lungs, head, ears, nose, and throat.  The examiner noted that the Veteran was recently out of work.  The impression was substance abuse, anxiety and depression.  

As noted, the first recorded diagnosis of a psychiatric disability other than PTSD was not until June 1986, over 17 years after service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for a psychosis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Moreover, neither the Veteran nor his representative has presented or identified any existing medical evidence or opinion reflecting that a current psychosis was manifested within the one-year presumptive period or otherwise indicating that there exists a medical nexus between any currently-diagnosed psychiatric disability and service.  

Furthermore, as regards any direct assertions by the Veteran, his representative, his friends, and/or his wife, that an acquired psychiatric disability other than PTSD had its origins in or is otherwise related to service, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the question of medical etiology of disability for which service connection is sought-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As these individuals are not shown to be other than laypersons without appropriate medical training and expertise, they are not competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim remaining on appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports a finding that a current psychiatric disability other than PTSD is medically related to service, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a psychiatric disability other than PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


